Citation Nr: 1641618	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  10-44 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina 


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent date for posttraumatic stress disorder (PTSD) with alcohol abuse prior to April 9, 2015 and in excess of 70 percent from that date.

2.  Entitlement to an effective date earlier than May 21, 2007 for a 30 percent rating for bilateral pes planus with arthritis of the feet.

3.  Entitlement to service connection for Morton's neuroma as secondary to pes planus.  

4.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  

5.  Entitlement to temporary total evaluation based on surgical or other treatment necessitating convalescence for Morton's neuroma. 

6.  Entitlement to service connection for psoriasis. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to May 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In a May 2008 rating decision, the RO granted an increased rating of 30 percent for pes planus effective May 21, 2007.  The RO denied service connection for psoriasis.  

In an August 2010 rating decision, service connection for PTSD with alcohol abuse was granted with an evaluation of 50 percent effective October 2, 2009.

In a July 2011 rating decision, service connection for Morton's neuroma was denied and entitlement to temporary total rating based on surgical or other treatment necessitating convalescence for Morton's neuroma was also denied.

In July 2014, the RO denied a higher rating for PTSD and denied entitlement to a TDIU.  In a June 2015 rating decision, the RO granted a 70 percent rating for PTSD effective April 9, 2015.

On July 23, 2015, the Veteran withdrew his claim for entitlement to a TDIU.  However, when the Veteran testified at a Board hearing before the undersigned in June 2016, he indicated that he was appealing that issue.  Thus, the Board has addressed that issue herein.

The issues of entitlement to temporary total evaluation based on surgical or other treatment necessitating convalescence for Morton's neuroma and entitlement to service connection for psoriasis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On July 23, 2015 and as confirmed at the June 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal is requested as to the issue of a higher rating for PTSD.

2.  In a December 2005 rating decision, the RO granted service connection for bilateral pes planus and a 10 percent rating was assigned effective June 7, 2001; the Veteran did not appeal that decision.

3.  In a May 2008 rating decision, the RO granted an increased rating of 30 percent for pes planus effective May 21, 2007, based on the date of a written claim for an increased rating.   

4.  There was no formal or informal claim for an increased rating prior to May 21, 2007, but there is evidence of treatment showing an increase in severity within the year preceding the May 21, 2007 effective date, and it is factually ascertainable that the Veteran's pes planus was 30 percent disabling as of March 1, 2007, the date of a VA feet examination.  

5.  Bilateral Morton's neuroma is etiologically related to bilateral pes planus with arthritis of the feet, but is not directly attributable to service.  

6.  The evidence does not show that the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW 

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran as to the issue of a higher rating for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for an effective date of March 1, 2007 for the grant of a 30 percent rating for bilateral pes planus with arthritis of the feet have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2015).

3.  Bilateral Morton's neuroma is proximately due to or the result of service-connected bilateral pes planus with arthritis of the feet.  38 U.S.C.A. § 1101 (West 2014); 38 C.F.R. § 3.310 (2015).  

4.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating for PTSD

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran has withdrawn his appeal as to the issue of a higher rating for PTSD, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Other Claims

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, the Veteran was provided with the relevant notice and information in January 2008, June 2008, August 2008, December 2008, October 2010, February 2011, and November 2011.  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Caffrey v. Brown, 6 Vet. App. 377.  The records satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Effective Date for Bilateral Pes Planus with Arthritis of the Feet

Unless specifically provided otherwise, the effective date of an award based on a claim for compensation is to be fixed in accordance with the facts found, but not earlier than the date the claim was received.  38 U.S.C.A. § 5110(a).  If a claim for disability compensation is received within one year of separation from service, the effective date of an award is the day following separation.  38 U.S.C.A. § 5110(b)(1).  Section 5110(b)(2) provides an exception to this general rule, "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  38 C.F.R. § 3.400(o)(1)(2).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has reaffirmed that "the plain language of [section] 5110(b)(2) . . . only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim."  Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010).

With regard to "claim," the regulations have changed.  Effective March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014).  This rulemaking also eliminated the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims for increase and revised 38 C.F.R. § 3.400(o)(2).  These amendments are only applicable with respect to claims and appeals filed on or after March 24, 2015.  Thus, these changes do not apply to this claim.  

Prior to the changes, "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2014).  Further, under 38 C.F.R. § 3.157 (b)(1) (2014), a report of examination or hospitalization may constitute an informal claim.  However, "[t]he mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit."  Criswell v. Nicholson, 20 Vet. App.501, 504 (2006).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  The Board is aware of the revision to38 C.F.R. § 3.155 and the elimination of 38 C.F.R. § 3.157, however, the restrictive changes shall not be applied retroactively and are therefore inapplicable in this case.

The Board must review all communications in the record that may be interpreted as formal or informal claims and consider whether such communications, in the context of the entire record, reasonably raise a claim for benefits.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).  Moreover, in identifying the benefit sought, the United States Court of Appeals for Veterans Claims (Court) has stated that although the "RO has no duty to read the mind of the claimant, the RO should construe a claim based on the reasonable expectations of the non-expert, self-represented claimant and the evidence developed in processing the claim."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Thus, the RO must consider claims that may be "reasonably encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or the Secretary obtains in support of the claim."  Id. 

In this case, in a December 2005 rating decision, the RO granted service connection for bilateral pes planus and a 10 percent rating was assigned effective June 7, 2001.  The Veteran did not initiate an appeal to that rating decision.  

The Veteran contends that his current 30 percent rating for bilateral pes planus with arthritis of the feet should be retroactive to June 7, 2001.  However, the Veteran did not appeal the December 2005 rating decision and a formal written claim for an increased rating was not received until May 2007.  In a May 2008 rating decision, the RO granted an increased rating of 30 percent for pes planus.  The effective date assigned for the increase was May 21, 2007, based on the date of a written claim for an increased rating.   

In this case, there are records including VA records of clinical treatment for feet issues dated between the December 2005 rating decision and the May 21, 2007 written claim, but they pertain to other feet disabilities.  However, on March 1, 2007, the Veteran was afforded a VA foot examination, which was partially the basis for the increased rating according to the May 2008 rating decision.  

There was no formal or informal claim for an increased rating prior to May 2007, but the Board accepts that the March 2, 2007 examination is evidence of treatment showing an increase in severity within the year preceding the May 21, 2007 effective date.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2015).  Thus, it is factually ascertainable that the Veteran's pes planus with arthritis of the feet was 30 percent disabling as of March 1, 2007, the date of the VA foot examination.  Prior to that date and subsequent to the December 2005 rating decision, there was no formal or informal claim for an increased rating nor, significantly, is there any evidence of treatment showing an increase in severity during that time and it was not factually ascertainable that the Veteran's pes planus with arthritis of the feet was 30 percent disabling or more.  

Morton's Neuroma

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  There must be competent evidence of a current disability; evidence of a service-connected disability; and competent evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).  There must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran asserted that his Morton's neuroma began during service due to his combat boots footwear.  He also indicated that his service-connected foot disabilities or pes planus and arthritis resulted in the Morton's neuroma.  

The STRs do not reveal any complaints, findings, treatment, or diagnosis of Morton's neuroma.  The Veteran separated from service in May 1992.  A diagnosis of Morton's neuroma was not made until over a decade later.  A September 2005 VA evaluation revealed Morton's neuroma bilaterally of the feet.  October 2007 VA podiatry records confirmed that diagnosis.  A January 2008 VA examination also diagnosed Morton's neuroma bilaterally of the feet.  

In November 2010, the Veteran underwent excision of the Morton's neuroma of the left third metatarsal digital space.  Thereafter, the Veteran's VA podiatrist opined that excessive pronation caused by flat feet is a causative factor for Morton's neuroma.  

In January 2011, the Veteran was afforded a VA examination.  The examiner stated that Morton's neuroma is a clinical syndrome that stems from a constellation of factors related to local anatomy forces applied on the forefoot with ambulation and shoe wear.  The examiner indicated the following.  

I think that they have found that Morton neuromas tend to be exacerbated by constrictive footwear also most frequently due to repetitive irritation of the interdigital nerve.  Often times, the nerve is compressed or stretched from repetitive toe flexion and toe extension.  This causes fibrosis and demyelination of the nerve itself.  Currently there is no literature to support pes planus being a risk factor for Morton s neuroma.  Therefore, I would have to conclude that this patient's Morton s neuroma is not caused by or a result of the pes planus that he suffers from.

Subsequently, in February 2011, the Veteran's podiatrist opined that it is more likely than not that not only did the Veteran's bilateral pes planus contribute to his Morton's neuroma by causing a shearing force on the 3rd and 4th metatarsal from excessive pronation which caused repetitive irritation of the interdigital nerve, but the Veteran's tight combat boots caused the nerve to grow and scar around itself.  Thus, the combat boots caused the original foot problem (now service-connected) which in turn resulted in the Morton's neuroma.  

In April 2011, the VA examiner who conducted the last VA examination provided a medical addendum to the VA examination.  She said that she was not aware of any medical literature that suggested that pes planus was an increased risk for Morton's neuroma so she continued to opine that the Veteran's Morton's neuroma was not caused by or a result of the Veteran's pes planus.

The Veteran thereafter underwent additional Morton's neuroma surgery.  In September 2015, the Veteran was afforded another VA examination.  The examiner opined that the left Morton's neuroma was the result of the natural progression of the Veteran's service-connected foot disability.  

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The VA examiner who conducted the January 2011 examination opined that there was no relationship between service-connected pes planus with arthritis and Morton's neuroma.  She indicated that medical literature evidence did not support such a relationship.  However, the Veteran has in fact submitted medical internet evidence which states that pes planus seems to be a contributing factor.  Thus, this opinion is incomplete because it was based in part on the premise that there was no medical literature support for the secondary nexus.  Conversely, the Veteran's podiatrist and the VA examiner who conducted the 2015 examination provided positive opinions as to secondary service connection.  The Board finds those opinions to be probative as the examiners were aware of the Veteran's medical history and provided rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

In sum, the evidence does not show that the Veteran's bilateral Morton's neuroma is the direct result of service as the contemporaneous service records are negative and Morton's neuroma was not diagnosed for many years and has been attributed to service-connected pes planus with arthritis rather than directly to service.  Accordingly, the Board finds that bilateral Morton's neuroma is secondary to bilateral pes planus with arthritis of the feet.

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  The Veteran meets the schedular criteria for a TDIU.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  The rating board did not refer this case for extraschedular consideration.  The essential issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e. work which is more than marginal, that permits the individual to earn a "living wage"). 38 C.F.R. § 4.16(b); Moore v. Derwinski, 1 Vet. App. 356 (1991).  The record must reflect that circumstances, apart from non-service-connected conditions, place him in a different position than other veterans having the same compensation rating.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disability, was capable of performing the physical and mental acts required by employment, not whether he could find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the evidence of record fails to show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  At his Board hearing, the Veteran testified that that he is employed as a fork lift operator.  He related that his work has made accommodations for him due to his disabilities, but he is still working full-time.  He has missed work due to his foot surgeries, but has sought temporary total ratings for the surgeries due to service-connected disabilities.  To the extent that nonservice-connected disabilities have resulted in periods of convalescence, these disabilities are not for consideration since they are not service-connected.  The Veteran further stated at his hearing that he was not doing to say that he was about to lose his job, but his feet constantly hurt and he did not know if he could continue to do that job.  However, he said that it would be wrong to say that he would lose his job.

The record does not establish unemployability.  The Veteran is working full-time  and while he is concerned about his ability to work in the capacity under which he is employed at some point in the future, he is still gainfully employed at this time.  Thus, a TDIU rating is not warranted.










							(Continued on the next page)

ORDER

The appeal as to the issue of entitlement to a rating in excess of 50 percent date for PTSD with alcohol abuse prior to April 9, 2015 and in excess of 70 percent from that date, is dismissed.

An effective date of March 1, 2007 for the grant of a 30 percent rating for bilateral pes planus with arthritis of the feet is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for bilateral Morton's neuroma as secondary to service-connected bilateral pes planus with arthritis of the feet is granted.

Entitlement to a TDIU is denied.


REMAND

Temporary Total Rating

As noted above, service connection for Morton's neuroma has been granted.  Thus, on remand, the RO should consider the claim of entitlement to temporary total evaluation based on surgical or other treatment necessitating convalescence for Morton's neuroma's surgical procedures.  

Psoriasis

The Veteran claims that his psoriasis is etiologically related to service and/or his PTSD.  A review of the evidence including the medical records, lay evidence, and photographs shows that the Veteran has carried a diagnosis of urticaria since the Veteran was initially diagnosed after service.  However, the Veteran testified that he has two different skin issues occurring, his hive and rash disorder which he states is urticaria, and his itchy and scaly patches which he states is the psoriasis.  The evidence reflects that in April 2004, a biopsy revealed psoriasiform dermatitis in the buttocks area.  Thereafter, the Veteran basically continuously complained of itchy and scaly patches in the buttocks region as well as other areas and he has been given various diagnoses including psoriasis.  The photographs presume to show the same type of patches in multiple areas.  The Board finds that a VA skin examination and opinion would be useful to ascertain the exact nature of his skin disorder, other than urticaria.  In addition, the Board is mindful that a June 2006 Board decision apparently considered some of the itchy/scaly patches including in the buttocks area when rating the urticaria.  Thus, the Board finds that the Veteran should be afforded a VA examination to determine if there is overlapping of the symptoms of all diagnoses.  In addition, the examiner should assess whether the Veteran's psoriasis is etiologically related to the PTSD.

The Veteran also testified that he received private or VA skin treatment at the C.W. Williams Clinic in Charlotte, South Carolina as well as VA treatment at a Herndon/Alexandria facility in the late 1990's.  These records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain medical records of the Veteran's treatment from the C.W. Williams Clinic in Charlotte, South Carolina.  All development efforts should be associated with the record.

2.  Obtain and associate with the record copies of all clinical records of the Veteran's treatment at a Herndon/Alexandra VA facility in the 1997-1999 time frame.

3.  Schedule the Veteran for a skin examination to determine the nature and etiology of any current skin disability to specifically include psoriasis.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current skin disability to specifically include psoriasis, and apart from urticaria (service connection has already been established for chronic urticaria with angioneurotic edema), had its clinical onset during service or is related to any in-service disease, event, or injury.  The examiner should discuss each diagnosis and any overlapping symptoms and should distinguish between the urticaria and the other diagnosis(ses) including psoriasis.  The examiner should also consider the lay contentions that the Veteran has experienced itching and scaling in multiple areas including the buttocks since service.  

In addition, based on a review of the record and any examination findings, the examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current skin disability to specifically include psoriasis, and apart from the already service-connected urticaria, is proximately due to, or the result of, the service-connected PTSD.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current skin disability to specifically include psoriasis, and apart from the already service-connected urticaria, is permanently aggravated beyond that natural progression of such disorder by the Veteran's service-connected PTSD.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

4.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.  

5.  Readjudicate the claims on appeal in light of all of the evidence of record and in light of the determination made in this decision as to service connection for bilateral Morton's neuroma with respect to the temporary total rating issue.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


